Citation Nr: 1116214	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder variously claimed as coronary artery disease, congestive heart failure, valvular heart disease, and status post pacemaker.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service in the United States Army from March 1943 to October 1945, from August 1946 to June 1947, and from September to December 1947, and had active service in the United States Air Force from November 1948 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for status post pacemaker placement claimed as a heart condition.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2010).  In light of Brokowski, Robinson, and Clemons, and the Veteran's written statements (including in May and September 2009 and February 2010), the Board has recharacterized his cardiovascular disorder claim as indicated on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cardiovascular disorder, variously claimed as coronary artery disease, valvular heart disease, and congestive heart failure, that he asserts had its onset during his active military service.  In written statements in support of his claim, including in March 2009, he described his job training as a pilot who towed planes and volunteered for bombardier training that included delivery of the atomic bomb.  After World War II, he was transferred to the Counter Intelligence Corps and flew combat missions at the beginning of the Korean Conflict.  He believed the intense stress related to his assignments may have affected his heart.  The Veteran said that, during his retirement examination, a flight surgeon advised that he had a heart condition that would qualify for service-connected disability.  However, the Veteran requested that the condition not be noted on the retirement examination report so as to not interfere with his civilian job quest.

In support of his claim, the Veteran points to a November 18, 1957 service treatment record that shows the results of an electrocardiogram (EKG).  It notes a small isoelectric ventricular depolarization (QRS) in the augmented unipolar left (AVL) arm.  Precordial leads were normal and results were interpreted as a normal EKG.  Results of EKGs performed in March 1961 and October 1962 were also normal.  

Service treatment records reveal that, when examined for retirement in August and November 1964, the examiner noted that the Veteran had a history of one episode of severe chest pain in the posterior chest that occurred at rest and was not associated with exercise, change in position, or breathing and spontaneously disappeared and that EKG results were normal.  There was no recurrence and no complications and sequelae.  The examiner indicated that the Veteran's infrequent episodes of "feeling heart skips a beat" were related to fatigue.  The examination report shows that the Veteran's heart was normal, with a regular sinus rhythm without murmur, and no evidence of cardiomegaly or other cardiovascular findings.

In support of his claim, the Veteran points to an August 2008 signed statement from R.L.W., M.D., his primary care physician for nearly 30 years.  According to Dr. R.W., the November 1957 EKG results show "definite abnormalities of the T-wave" and "other electrical abnormalities" that "may have been an underlying warning" of coronary artery disease.  Dr. R.W. opined that "these abnormalities should have been a warning of underlying heart disease".  According this physician, the Veteran currently had coronary artery disease, congestive heart failure, and valvular heart disease.  In Dr. R.W.'s opinion, the Veteran's current heart disease existed in military service in 1957.

However, according to a February 2009 VA examination report, prepared by a nurse practitioner, the Veteran had a pacemaker implanted in March 2008 and was diagnosed with congestive heart failure.  In this examiner's opinion, the Veteran's current heart condition of status post pacemaker replacement was not caused by active duty.

The Board notes that, in October 2009 and March 2011 written statements, the Veteran's service representative asserts that the February 2009 VA examination was inadequate in that the examiner failed to address the findings noted in the Veteran's service treatment records and the opinion rendered by Dr. R.W. in August 2008.  A new VA examination was requested for the Veteran.

Here, the Board agrees that the Veteran should be afforded a VA examination by a physician to determine the etiology of any cardiovascular disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, all medical records regarding the Veteran's treatment by Dr. R.L.W. should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment by Dr. Richard L. Wright, 3140 N.W. Medical Center Lane, Ste. 130, Lake City, FL 32055.  If any records are unavailable, a memorandum describing all efforts to obtain them should be placed in the claims file.

2. After completion of the above action, the Veteran should be afforded a VA examination performed by a Board certified cardiologist  or another physician with appropriate expertise to determine the etiology of any cardiovascular disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  

For any cardiovascular disorder diagnosed, the examining physician is requested to render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disorder had its clinical onset during the Veteran's period of service, or is it otherwise related to such period of service.  

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and specifically including the opinion rendered by Dr. Wright in August 2008 (to the effect that the abnormalities evident in the November 18, 1957 EKG represented a warning of underlying heart disease and the Veteran's currently diagnosed heart disease existed in service in 1957), and lay statements of the Veteran, to include his competent reports of symptomatology during and after service.

3. After completion of the above, review the expanded record and readjudicate the issue of entitlement to service connection for cardiovascular disorder.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



